Citation Nr: 1440118	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a jaw disorder, to include for dental treatment purposes.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to special monthly pension based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

All issues, with the exception of entitlement to service connection for high cholesterol, are remanded.


FINDING OF FACT

At the Board hearing in January 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated he desired to withdraw the appeal for the issue of entitlement to service connection for high cholesterol.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  

At the hearing before the Board in January 2014 the Veteran withdrew the issue of entitlement to service connection for high cholesterol on the record.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for high cholesterol is dismissed.  


REMAND

The Veteran claims entitlement to service connection for a low back disorder.  Service treatment records confirm he suffered a fracture of the left pubis and ischium in October 1973 related to a motor vehicle accident.  He also complained of back pain in 1974 and 1975.  In December 1975, the physician noted the Veteran's complaints were typical of "paravertebral muscle strain."  However, service treatment records do not show that a chronic lumbar spine disability was diagnosed during service.

In March 2012, a VA examination provided a diagnosis was degenerative joint disease of the lumbar spine.  At that time, the Veteran reported the in-service motor vehicle accident, as well as the post-service motorcycle accident.  The examiner 

opined that the Veteran's low back disability was "less likely than not" due to his military service, citing the post-service 1980 motorcycle accident and post-service morbid obesity.  Specifically, the examiner noted that the Veteran's x-ray shows arthritic changes of the spine and those changes "more likely than not...come from his obesity and changes related to aging with the added stress that the Veteran's weight have caused to the low back."  

An August 2012 medical opinion from the Veteran's VA primary physician indicates that the Veteran's chronic low back pain is "related to his [motor vehicle accident] he sustained on 10/05/1973."  Attached to the opinion, the primary physician included the service treatment records outlining the in-service motor vehicle accident and treatment for back pain.  The VA primary physician did not discuss the post-service motorcycle accident in 1980 in rendering this opinion.  Moreover, the opinion does not reconcile the March 2012 opinion noting the Veteran's morbid obesity as the more likely cause of arthritic changes of the spine.  

The Veteran testified before the Board in January 2014 that his low back pain persisted after service; he further reported that did not seek treatment until the 1990s, because of financial constraints.  Private treatment and chiropractic records note low back treatment in the 1990s.  Notably, these private records indicate the Veteran was also in a motorcycle accident in 1980, several years after service.  VA outpatient treatment records show recent ongoing treatment for chronic low back pain.

Neither VA medical opinion with respect to the etiology of the Veteran's current low back disorder is adequate, as neither provides adequate rational that address all the evidence of record related to injuries of the Veteran's low back and his complaints of back pain.  

The Veteran indicates he was not diagnosed or treated for a heart problem until years after service, but he recalls having symptoms of a heart disorder in service, to include elevated blood pressure readings.  For these reasons, he believes his current heart problems were incurred during his military service, although not diagnosed 

until years later.  The Veteran's service treatment records indicate complaints of chest pain.  For example, in January 1975 the Veteran complained of chest pains and had a blood pressure reading of 140/80.  He was never diagnosed with or treated for a diagnosed heart disorder during his military service.

VA and private treatment records indicate current diagnoses of hypertension, a heart murmur, and atrial fibrillation with aortic stenosis.  The Veteran underwent an aortic valve replacement in August 2009.  

In light of the in-service complaints of chest pain and the Veteran's testimony describing in-service and post-service symptoms, the Board finds a VA examination is necessary to ascertain whether the Veteran's current heart disease began during his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he underwent a jaw reset surgery for his under-bite during service and, since that time, has lost all his teeth.  He further indicated during his hearing before the Board that he was applying for both disability benefits and dental treatment.

Service treatment records confirm the in-service surgery.  In February 1975, the Veteran underwent a consultation for his under-bite.  The diagnosis was protruding jaw and underwent surgical correction for his "mandibular prognathism" in April 1975.  A bilateral vertical sliding osteotomy was performed and he was treated through June 1975.  In June 1975 he was noted to be in excellent condition and released to full duty.  No other complications or residuals are noted in the service treatment records.  The Veteran testified before the Board, however, that he lost all his teeth as a result of infection following the surgery.

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2013).

In denying the Veteran's claim, the RO did not consider service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  While some dental conditions may not be considered disabling conditions, they may still be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381 (2013) (treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease (pyorrhea), and Vincent's stomatitis are defined as non-disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment). 

Additionally, although the Veteran was sent a duty-to-notify letter in July 2009, the letter did not notify him of the dental regulations and his ability to receive service connection for dental treatment purposes.  Accordingly, the statutory and regulatory requirements were not fully complied with and the RO must send a letter to the Veteran identifying the applicable regulations, the evidence necessary to substantiate the claim, the evidence presently of record, the Veteran's and VA's respective responsibilities in development of evidence, and an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal.  
 
In light of the in-service documentation of the April 1975 jaw surgery and the Veteran's testimony that he has since that time lost all his teeth, the RO must schedule the Veteran for a VA dental examination to determine the extent and etiology of the Veteran's dental condition.

The Veteran claims entitlement to special monthly pension based upon the need for aid and attendance.  He claims his low back disorder and heart disorder render him in need of constant aid and attention.  A May 2009 VA aid and attendance examination report indicates that the Veteran did not require any assistive devices to ambulate.  However, the March 2012VA examination indicates that the Veteran requires use of a walker.  Additional development is necessary with respect to the aid and attendance examination along with the VA spine examination and the VA 

medical opinion from the primary care physician.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided notice for the issue of service connection for a jaw disorder, to include relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection and for special monthly pension.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Obtain complete copies of the Veteran's VA treatment records subsequent to May 2012.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must 

notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded another VA examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and his work history, the examiner must opine as to whether the any current back disorder is related to his active military service.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that he has experienced back symptoms since active military service.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it 

must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The VA primary care physician who provided the August 2012 medical opinion must provide a rationale for the expressed medical opinion.  The physician must specify what evidence he considered in rendering the opinion that the Veteran's "has chronic lower back pain related to his [motor vehicle accident] he sustained on 10/05/73 [in-service]."  The physician must also indicate whether he considered what role, if any, the Veteran's post-service motorcycle accident in 1980 and his obesity played in any current low back disorder.  

A complete rationale for the opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must afford the Veteran a VA examination for the purpose of ascertaining the nature and etiology of any current heart disorder, to include hypertension.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and his work history, as well as the Veteran's statements, the examiner must opine as to whether the any current heart disorder, including hypertension, is related to his active military service.  In rendering this opinion, the examiner must consider the evidence in the service treatment records showing treatment for chest pain during active military service.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must afford the Veteran the appropriate VA examination(s) for dental disorders and/or disorders of the jaw for the purpose of ascertaining the nature and etiology of any current jaw disorder found to be present.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, the examiner must provide an opinion as to whether the Veteran has a current jaw disorder and whether the surgery during service caused any tooth loss.  In rendering any etiological opinion, the examiner must consider the Veteran's assertion that he lost his teeth as a result of infection from the in-service jaw surgery.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the 

medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must afford the Veteran a VA Aid and Attendance examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, the examiner should state whether the Veteran is in need of aid and attendance, or is housebound as a result of his disabilities.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

9.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection and special monthly pension must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


